Citation Nr: 1105608	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction with depressive features for the pertinent 
period prior to July 22, 2009.

2.  Entitlement to an evaluation in excess of 70 percent for 
anxiety reaction with depressive features for the period July 22, 
2009 to December 3, 2009.

3.  Entitlement to a compensable evaluation for service-connected 
pes planus.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1976.

This matter comes to the Board of Veterans' Appeal ("Board") 
from an October 2006 rating decision issued by the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Boston, 
Massachusetts, which continued the Veteran's 50 percent 
evaluation for anxiety reaction with depressive features, 
continued his noncompensable rating for pes planus, and denied 
his request for TDIU.  In a subsequent September 2010 rating 
decision, the Huntington, West Virginia, RO increased the 
evaluation for his service-connected anxiety reaction with 
depressive features from 50 to 70 percent, effective July 22, 
2009, and increased the evaluation to 100 percent, effective 
December 4, 2009.  Despite the assignment of an increased 
disability evaluation for this disorder for the period July 22, 
2009 through December 3, 2009, however, the issue remains in 
appellate status because a higher schedular rating is available 
for that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
rating decision issued after a notice of disagreement which 
grants less than the maximum rating available does not "abrogate 
the pending appeal").

In March 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the Boston RO.  A 
transcript of the hearing has been associated with the Veteran's 
claims folder. 

In November 2009, the Board remanded the Veteran's claims for 
further development, specifically to afford him a VA examination 
and opinion regarding the severity of his service-connected pes 
planus, and to obtain updated treatment records.  This was 
accomplished, and in September 2010, the Huntington, West 
Virginia, RO issued a Supplemental Statement of the Case, in 
which it continued to deny the Veteran's claims.  The claims 
folder has been returned to the Board for further appellate 
proceedings.

During the pendency of the Veteran's appeal, a 100 percent 
schedular rating was assigned for his service-connected anxiety 
reaction with depressive features, effective December 4, 2009.  
Nevertheless, TDIU is for consideration throughout the entire 
period regardless of the total schedular rating.  In Bradley v. 
Peake, 22 Vet. App. 280, 294 (2008), the United States Court of 
Appeals for Veterans Claims ("Court") determined that a 
separate TDIU rating predicated on one disability (although 
perhaps not ratable at the schedular 100 percent level) when 
considered together with another disability separately rated at 
60 percent or more could warrant special monthly compensation 
under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might 
benefit the Veteran to retain or obtain the TDIU rating, even 
where a 100 percent schedular rating has also been granted.  
Because of this holding, VA's General Counsel has taken action to 
withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the 
holding of Bradley.


FINDINGS OF FACT

1.  For the pertinent period prior to July 22, 2009, the 
Veteran's anxiety reaction with depressive features was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to anxiety, depression, excess 
fatigue, poor concentration, avoidance/isolation and insomnia.

2.  For the period July 22, 2009 to December 3, 2009, the 
Veteran's anxiety reaction with depressive features was 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to anxiety, 
depression, anger and irritability, frustration, 
avoidance/isolation, suicidal ideation without specific intent, 
panic, obsessive thoughts and paranoia.   

3.  The Veteran's pes planus is manifested by objective evidence 
of tenderness in the medial band of plantar fascia bilaterally, 
mild pronation with extremely mild pes planus of the right foot, 
and no appreciable pes planus of the left foot; there is no 
objective evidence of painful motion, swelling, instability, 
weakness, abnormal weight-bearing/weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, or 
pain on manipulation and use of the feet.

4.  The evidence of record demonstrates that, effective July 22, 
2009, the Veteran was precluded from obtaining and maintaining 
any form of gainful employment consistent with his education and 
occupational experience due to service-connected psychiatric 
disability.


CONCLUSIONS OF LAW

1.  For the period prior to July 22, 2009, the criteria for an 
evaluation in excess of 50 percent for anxiety reaction with 
depressive features were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.27, 4.126, 4.130, Diagnostic Code 9400 (2010).

2.  For the pertinent period July 22, 2009 to December 3, 2009, 
the criteria for an evaluation in excess of 70 percent for 
anxiety reaction with depressive features were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic 
Code 9400 (2010).

3.  The criteria for a compensable evaluation for pes planus have 
not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).

4.  For the period July 22, 2009 forward, the criteria for an 
award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400(o)(2), 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010). 
 
a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's mental health 
and pes planus disabilities had already been established, and the 
current appeal arose from an April 2006 claim for an increased 
rating.  In letters dated May 2006 and June 2008, the Veteran was 
informed that he should provide evidence showing that his 
disabilities had increased in severity.  These letters advised 
him of what VA would do to assist him in obtaining evidence, 
including the specific types of evidence, both lay and medical, 
that could be submitted in support of a claim for an increased 
rating.  In addition, the May 2006 letter informed him of the 
evidence and information necessary to substantiate a claim of 
entitlement to TDIU, as well as an explanation of how VA assigns 
the effective date and disability rating elements of a claim (see 
Dingess/Hartman, supra), and the June 2008 letter notified him of 
the specific criteria used to rate his service-connected 
disabilities.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA treatment records, and VA examination reports 
dated May 2006, February 2010 and March 2010.  Additionally, the 
claims file contains the Veteran's statements in support of his 
claims.  The Veteran has not referenced any outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claims that have not already been obtained 
and associated with the record.

With regard to the VA examinations, the examination reports show 
that the examiners reviewed the Veteran's claims folder, 
including his service and post-service treatment records, 
performed comprehensive examinations, elicited from the Veteran 
his history of symptomatology related to his disabilities, and 
provided clinical findings detailing the results of the 
examination.  Accordingly, the Board concludes that the VA 
examinations are sufficient upon which to base a decision in this 
case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claims has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has held 
that, in applying these regulations, VA should obtain an 
examination, in which the examiner determines whether the 
disability is manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

A.  Entitlement to a rating in excess of 50 percent for anxiety 
reaction with depressive features for the pertinent period prior 
to July 22, 2009.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126 (2010).

The Veteran's service-connected anxiety reaction with depressive 
features has been evaluated under DC 9400.  The regulations 
establish a general rating formula for mental disabilities.  See 
38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's disability that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful personal 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, conflicts 
with peers or co-workers).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

The claim for an increased rating in this case was received by VA 
in April 2006.  In accordance with 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2), the Board will consider the time period 
from April 2005.

A review of the claims folder reveals that, in May 2006, the 
Veteran was afforded a VA/QTC mental health examination.  He told 
the examiner that his last psychotropic medication was Wellbutrin 
in 1992.  During the examination, he was dressed and groomed 
appropriately and appeared sad and anxious.  There was no 
irritability or difficulty to maintain impulse control noted.  
The Veteran maintained adequate concentration and no panic or 
states of panic were observed.  There was no history of delusions 
or hallucinations noted, and no obsessive rituals were observed 
or reported.  The Veteran reported no suicidal or homicidal 
ideations.  The examiner diagnosed the Veteran on Axis I with 
posttraumatic stress disorder ("PTSD"), chronic, moderately 
severe.  His assigned GAF score was 60, indicative of moderate 
symptoms.

The claims folder contains no VA treatment reports until February 
2009.  During a March 25, 2009 mental health evaluation at the 
Boston VA Medical Center ("VAMC"), the Veteran reported that he 
had lost his previous part time job in January 2009 due to 
interpersonal problems, and noted that the event really "knocked 
[him] for a loop."  However, he said he had recently obtained 
another part time job of similar type.  He told the examiner that 
he had been taking prescription medication for insomnia and 
reported that he was sleeping better and was not as irritable as 
he had previously been.  The examiner observed that he was 
appropriately-dressed and groomed, pleasant and cooperative, 
although he displayed anxious ruminations regarding financial 
stressors.  He denied any suicidal or homicidal ideations, 
endorsed no perceptual disturbances, and displayed good insight 
and judgment.  He was diagnosed on Axis I with neurosis - GAD 
(generalized anxiety disorder); major depressive disorder, 
recurrent, mild to moderate; dysthymic disorder; social phobia 
and obsessive-compulsive disorder.  His assigned GAF score was 
48, indicative of serious symptoms.

During a May 2009 VAMC mental health evaluation, it was noted 
that the Veteran continued to endorse significant symptoms of 
depression and anxiety, including sadness, excess fatigue, poor 
concentration, isolation and insomnia.  The Veteran was 
appropriately-dressed and groomed, pleasant and cooperative, 
although his mood was described as "down," and his affect was 
blunted and reactive.  He denied suicidal or homicidal ideations, 
as well as assaultive ideation, and there was no evidence of 
perceptual disturbances.  His insight and judgment were deemed 
good.  He was diagnosed on Axis I with neurosis - GAD, and major 
depressive disorder, recurrent, moderate to severe.  His assigned 
GAF score was 42, representing serious symptoms. 

Having reviewed the complete evidence of record, the Board 
concludes that the criteria for a rating in excess of 50 percent 
for the Veteran's anxiety reaction with depressive features for 
the pertinent period prior to July 22, 2009 have not been met.  
In reaching this conclusion, the Board has considered the 
pertinent symptomatology shown during a VA examination, as well 
as VAMC mental health assessments, including occupational and 
social impairment with reduced reliability and productivity due 
to anxiety, depression, excess fatigue, poor concentration, 
avoidance/isolation and insomnia.

In reaching this conclusion, as noted above, the Board observes 
that, although the Veteran's symptomatology from his disorder was 
generally moderate to severe, as demonstrated by the assigned GAF 
scores, it did not reach the level required for a rating in 
excess of 50 percent.  Specifically, although he did endorse 
suicidal ideation without any plan, as well as severe depression, 
he did not manifest such other symptoms as obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene.  
Moreover, while it appears that he had some difficulty adapting 
to stressful work situations, he was able to find another job, 
which demonstrated an ability, to at least some degree, to 
establish and maintain effective relationships.  Further, his 
insight and judgment were good, and his use of medication 
resulted in his feeling less irritable.

Accordingly, and based on this evidentiary posture, the Board 
concludes that, for the period prior to July 22, 2009, the 
symptoms from the Veteran's anxiety reaction with depressive 
features were most consistent with the currently-assigned 50 
percent rating.

Finally, the Board notes that it has considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that, for the period prior to July 
22, 2009, the Veteran's service-connected mental disorder was not 
so unusual or exceptional in nature as to render the assigned 
schedular rating inadequate.  Rather, the Veteran's disability 
was evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by his disorder, and the rating criteria adequately 
described the symptoms of his disability.  Moreover, there is no 
evidence that his disability caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board therefore concludes that, for the pertinent period 
prior to July 22, 2009, the probative evidence is against the 
Veteran's claim of entitlement to an evaluation in excess of 50 
percent for anxiety reaction with depressive features.  The 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

B.  Entitlement to a rating in excess of 70 percent for anxiety 
reaction with depressive features for the period July 22, 2009 to 
December 3, 2009. 

On July 22, 2009, the Veteran returned to the VAMC for a mental 
health assessment.  At that time, he displayed greatly increased 
symptoms of anxiety and severe depression, including feelings of 
sadness, hopelessness, worthlessness and guilt.  He said that he 
felt depressed most of the day, every day.  He also endorsed 
feeling of irritability, frustration, avoidance/isolation, 
suicidal ideation without specific intent, anxiety, panic, 
obsessive thoughts and paranoia.  He was appropriately-dressed 
and groomed and oriented to person, time and place.  His mood 
ranged from euthymic to depressed, and he said that he did not 
care if he died, although, he noted that he did not have any 
specific plan.  His thoughts were logical and goal-directed.  He 
was diagnosed with anxiety disorder, NOS (not otherwise 
specified) and major depressive disorder.  His assigned GAF score 
was 45, representative of serious symptoms.  

The claims folder does not contain any additional VAMC mental 
health consultation records prior to December 4, 2009.  Although, 
as noted above, the Veteran was afforded a VA mental health 
examination in March 2010, the examiner appeared to note that the 
Veteran suffered a substantial increase in his mental health 
disability as of December 4, 2009, when he was hospitalized due 
to suicidal ideations.

Based on a review of the pertinent evidence of record, the Board 
concludes that, for the period July 22, 2009 to December 3, 2009, 
the criteria for a disability evaluation in excess of 70 percent 
for anxiety reaction with depressive features were not met.  In 
this regard, the Board observes his disorder was manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to anxiety, depression, anger and 
irritability, frustration, avoidance/isolation, suicidal ideation 
without specific intent, panic, obsessive thoughts and paranoia. 
In reaching this conclusion, as noted above, the Board observes 
that, although the VAMC clinician described the Veteran's 
depressive symptoms as "severe," the Board also notes that, 
while an examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, it 
is not determinative of the percentage rating to be assigned, as 
the rating depends on an evaluation of all the evidence.  38 
C.F.R. § 4.126; VAOPGCPREC 10-95.  

In this case, for the period July 22, 2009 to December 3, 2009, 
the Veteran endorsed no evidence of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.

Accordingly, and based on this evidentiary posture, the Board 
concludes that, for the period July 22, 2009 to December 3, 2009, 
the symptoms from the Veteran's anxiety reaction with depressive 
features were most consistent with the currently-assigned 70 
percent rating.

In addition to the schedular criteria, the Board has also 
considered the potential application of 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, supra.  However, as 
noted above, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Shinseki, supra.  
In this case, the Board concludes that, for the period July 22, 
2009 to December 3, 2009, the Veteran's service-connected mental 
disorder was not so unusual or exceptional in nature as to render 
the assigned schedular rating inadequate.  Rather, his disability 
was evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by his disorder, and the rating criteria adequately 
described the symptoms of his disability.  Moreover, there is no 
evidence that his disability caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board therefore concludes that, for the period July 22, 2009 
to December 3, 2009, the probative evidence is against the 
Veteran's claim of entitlement to an evaluation in excess of 70 
percent for anxiety reaction with depressive features.  The 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

C.  Entitlement to a compensable rating for service-connected pes 
planus.

The Veteran's pes planus has been rated under DC 5276.  Under 
this diagnostic code, a noncompensable rating is warranted for 
"mild" symptoms, relieved by built-up shoe or arch supports; a 
10 percent rating is warranted for "moderate" impairment, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet;  a 30 percent rating is 
warranted for "severe" pes planus, bilaterally, or 20 percent 
unilaterally, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities; and a 50 percent rating is warranted 
for "pronounced" pes planus, bilaterally, or 30 percent 
unilaterally, manifested by marked pronation, extreme tenderness 
of plantar fasciitis surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The Board notes that the words "mild," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Review of VA treatment records from February 2009 through January 
2010 reveal that, although the Veteran is service connected for 
pes planus, there is no evidence in the recent treatment reports 
of complaints related to, treatment for, or a diagnosis of pes 
planus.

During the Veteran's March 2009 hearing before the Board, he 
stated that he had previously been employed as an advocate for 
the homeless, but had most recently worked in a job where he was 
sitting for most of the day.  In that respect, he noted that he 
did not usually have foot pain because he was not standing on his 
feet very often.  He also stated that he had not been prescribed 
special shoes or orthotic inserts, but had purchased his own non-
custom inserts.  When asked why he had not sought medical 
treatment for his pes planus, including why he missed his 
previously-scheduled VA examination in September 2006, he said 
that he just was not very good on following through on medical 
appointments.  

In February 2010, the Veteran was afforded a VA examination 
pursuant to his claim of entitlement to an increased evaluation 
for his pes planus disability.  At that time, he told the 
examiner that, although he had been dealing with intermittent 
symptoms and remissions of his condition for years, he had not 
sought any medical treatment.  He complained of bilateral 
swelling and lack of endurance, but said he did not have pain, 
heat, redness, stiffness or fatigability, and did not experience 
flare-ups.  He used no assistive devices to ambulate, and said he 
could stand for one hour and walk up to 1/4 mile.  Upon 
examination, the VA examiner found no objective evidence of 
painful motion, swelling, instability, weakness or abnormal 
weight-bearing bilaterally; both feet demonstrated the presence 
of an arch on weight-bearing.  The right foot revealed evidence 
of mild pronation with extremely mild pes planus, while the left 
foot showed no appreciable pes planus disorder.  The examiner 
concluded that the Veteran's feet were normal for his age, and 
diagnosed him with very mild pes planus of the right foot only.  
He noted that his condition had no significant effects on the 
Veteran's activities of daily living or on his occupation.

Based on a review of the evidence of record, the Board concludes 
that the criteria for a compensable disability rating for pes 
planus have not been met.  In this regard, the Board notes that 
at no time during the period on appeal have either of the 
Veteran's feet been manifested by objective evidence of a 
moderate disability, to include such symptoms as weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  Rather, 
as noted above, there is no evidence that the Veteran has sought 
or received any medical treatment for his condition, and he also 
chose to cancel his original VA examination, which had been 
scheduled for September 2006.  Moreover, during the February 2010 
VA examination, the examiner noted that the Veteran showed 
evidence of only mild pronation and extremely mild pes planus on 
the right foot, with no evidence of pronation or appreciable pes 
planus on the left foot.  

In addition, the Board has also considered whether other 
diagnostic codes are applicable to the Veteran's pes planus.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.").  However, as the 
Veteran has not been diagnosed with any other disorders of the 
feet, other diagnostic codes are not applicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board again notes that, during the VA 
examination, the examiner found no objective evidence of painful 
motion, instability, weakness or flare-ups.  As such, the Board 
finds that the noncompensable rating currently assigned already 
contemplates the degree of functional loss demonstrated.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, supra.  However, as previously discussed, 
the threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, supra.  In this case, the Board 
concludes that the Veteran's service-connected pes planus is not 
so unusual or exceptional in nature as to render the assigned 
schedular rating inadequate.  The Veteran's disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by his disability.  Moreover, there is no evidence that 
his disability has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for a 
compensable disability evaluation for pes planus.  As there is 
not an approximate balance of evidence, the "benefit-of-the-
doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The 
assignment of staged ratings is not for application.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).



D.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Total disability is 
considered to exist when there is present any impairment of mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a) (1) (2010).  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the individual from 
securing or following gainful employment.  Under 38 C.F.R. § 
4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  In such 
cases, consideration is given to the veteran's background, 
including his employment and educational history.  38 C.F.R. 
§4.16(b) (2010).  The Board does not have the authority to assign 
an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance, but rather, must refer the case for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful 
employment.   38 C.F.R. § 4.16(a).  Factors to be considered in 
determining whether unemployability exists are the veteran's 
education and employment history, and loss of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 
330, 332 (1991).  Consideration may not be given to the Veteran's 
age or to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  For a 
veteran to prevail on a claim of entitlement to TDIU, the record 
must reflect some factor which takes the case outside the norm.  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate question 
is whether the veteran, because of service-connected 
disabilities, is incapable of performing the physical and mental 
acts required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective 
date for an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received within 
1 year from such date; otherwise, the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

VA recognizes formal and informal claims.  A formal claim is one 
that has been filed in the form prescribed by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for one or 
more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 
(2002); see 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim 
must be written, and it must identify the benefit being sought.  
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, although the Veteran did not file a formal claim of 
entitlement to TDIU, in his April 2006 claim of entitlement to an 
increased evaluation for anxiety reaction with depressive 
features and pes planus, he indicated that he felt that he was 
unable to work as a result of his psychiatric disability.  As 
such, the issue of TDIU was raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

During the Veteran's March 2009 hearing before the Board, he 
claimed that he was unable to maintain gainful, full time 
employment as a result of his psychiatric disability.  During his 
March 2010 VA examination, he said that the last time he held a 
full time job was in 2005, from which he was fired because of his 
inability to get along with others.  

The record reflects that the Veteran has reported that he been 
fired from several jobs over the past few years as a result of an 
inability to get along with his co-workers and/or supervisors.  
During the March 2009 Board hearing, he reported that he had last 
been fired from a job in January 2008.  However, during his March 
25, 2009 VAMC clinical mental health assessment, two weeks after 
the Board hearing, he reported that he had last been fired from a 
job in January 2009.  As it appears that the Veteran may have 
merely been mistaken as to the year, and consistent with the 
Board's policy of construing the evidence in a light most 
favorable to the Veteran, the Board will presume that the January 
20088 date is correct.

As noted above, other than the May 2006 VA/QTC psychiatric 
examination, the claims folder contains no further clinical 
evidence concerning the severity of the Veteran's anxiety 
reaction with depressive features until March 25, 2009, when he 
was seen at the Boston VAMC for a medication management 
appointment.  At that time, although the Veteran expressed 
concern and dismay over having recently lost his job, he told the 
clinician that he was sleeping better and had been less irritable 
of late.  During the mental status evaluation, he was noted to be 
pleasant and cooperative, and expressed no suicidal or homicidal 
ideations.  As such, the Board does not find it clear that the 
Veteran was precluded from obtaining and maintaining any form of 
gainful employment at that time.  Moreover, the Board notes that 
the schedular criteria for TDIU was not met at that time.  
Specifically, although the Veteran's anxiety reaction with 
depressive features was rated at 50 percent disabling, his pes 
planus was noncompensable, and there was not sufficient 
additional disability to bring the combined rating to 70 percent 
or more.

Similarly, the Board concludes that, during the Veteran's May 
2009 VAMC mental health evaluation, while he continued to endorse 
symptoms of anxiety and depression, he was found to be pleasant 
and cooperative, and denied any suicidal or homicidal ideations.  
Moreover, there was not sufficient additional disability to bring 
the combined rating to 70 percent or more.

However, on July 22, 2009, when the Veteran returned to the VAMC 
for another psychiatric assessment, the clinician noted that he 
not only endorsed many serious symptoms of anxiety and 
depression, including stating that he felt depressed most of the 
day on a daily basis, he also said that he did not care if he 
died.  Based on the foregoing, the Board finds that the Veteran 
is entitled to TDIU, effective July 22, 2009.  This was also the 
date that he was assigned a disability evaluation of 70 percent 
for anxiety reaction with depressive features, a rating which met 
the schedular criteria for entitlement to TDIU.  Moreover, during 
the March 2010 VA psychiatric examination, the examiner opined 
that, although the Veteran was working part time, he would 
nevertheless not be a suitable candidate for full time work 
because of the severity of his mental health symptoms.  

Accordingly, based on the foregoing, and in keeping with the 
Court's decision in Bradley v. Peake, supra, the Board has 
determined, based on statements from VA medical professionals, 
that the Veteran's mental disability precludes him from obtaining 
or maintaining substantially gainful employment consistent with 
his high school education and occupational experience as an 
advocate for the homeless.  Thus, the Board finds that 
entitlement to TDIU is warranted from July 22, 2009, forward. 

						(CONTINUED ON NEXT PAGE)


ORDER

For the pertinent period prior to July 22, 2009, entitlement to 
an evaluation in excess of 50 percent for anxiety reaction with 
depressive features is denied.

For the period July 22, 2009 to December 3, 2009, entitlement to 
an evaluation in excess of 70 percent for anxiety reaction with 
depressive features is denied.

Entitlement to a compensable evaluation for pes planus is denied.

For the period July 22, 2009 forward, entitlement to TDIU is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


